FILED
                               NOT FOR PUBLICATION                          SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



HARLAN HILMAN; EKA                                 No. 08-75212
PRATISTHANI ANAK AGUNG AYU,
                                                   Agency Nos. A097-607-017
               Petitioners,                                    A097-607-018

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Harlan Hilman and Eka Pratisthani Anak Agung Ayu, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, and we review de

novo the agency’s legal determinations. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the BIA’s denial of past persecution because

Hilman did not establish his father mistreated him on account of his Christian

religion, see Ochave v. INS, 254 F.3d 859, 865-66 (9th Cir. 2001) (requiring alien

to establish nexus between alleged persecution and a protected ground), and

because he did not show his mistreatment by classmates and teachers rose to the

level of persecution, see Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir. 2003)

(record did not compel finding that Ukrainian Pentecostal Christian who was

“teased, bothered, discriminated against and harassed” suffered from past

persecution); Hoxha v. Ashcroft, 319 F.3d 1179, 1181-82 (9th Cir. 2003) (lifetime

of harassment, threats, and mistreatment including one beating did not compel

finding of past persecution). In the absence of past persecution, petitioners’

humanitarian asylum claim necessarily fails. See 8 C.F.R. § 1208.13(b)(1)(iii).

Because Hilman failed to demonstrate past persecution, we reject his contention

that he is entitled to a presumption of a well-founded fear of persecution.


                                          2                                      08-75212
Substantial evidence also supports the BIA’s determination that Hilman did not

demonstrate a well-founded fear of persecution due to either his Christianity or his

United States citizen son. See Halim v. Holder, 590 F.3d 971, 977-78 (9th Cir.

2009).

         Because Hilman failed to satisfy the lower burden of proof for asylum, he

necessarily failed to meet the higher clear probability standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

         Finally, substantial evidence supports the BIA’s denial of Hilman’s CAT

claim because he did not establish it is more likely than not he will be tortured if

returned to Indonesia. See Wakkary, 558 F.3d at 1067-68.

         PETITION FOR REVIEW DENIED.




                                           3                                    08-75212